Citation Nr: 0524069	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 RO decision that denied the 
veteran's claim for an increased rating for PTSD. 

In August 2004, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the hearing transcript is of record.  
At the hearing, the veteran provided additional evidence into 
the record along with a waiver of initial RO review.  Thus, 
the evidence will be considered by the Board.  38 C.F.R. § 
20.1304 (2004).  

By way of procedural history, the Board notes that the 
veteran appealed an August 1995 RO rating decision that 
granted service connection and awarded a 10 percent 
disability evaluation for PTSD effective from May 10, 1995, 
the date of the claim.  In July 2000, the Board remanded the 
case for further development.  In a March 2002 decision, the 
RO continued the 10 percent rating from May 10, 1995, and 
granted an increased rating from 10 to 30 percent, effective 
November 7, 1996, the effective date of the change in the 
criteria for evaluating mental disabilities.
 
In a November 2002 letter, the veteran stated he was 
withdrawing his appeal, as he was satisfied with the grant of 
a higher rating of 30 percent for his PTSD condition.  38 
C.F.R. § 20.204 (2004).  That withdrawal ended the appeal and 
rendered the RO's March 2002 decision final, subject to any 
future claim for an increase in the rating.  See e.g., 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (appeal remains pending 
until final RO or Board decision is rendered, or appeal is 
withdrawn by claimant).

At the August 2004 Board hearing, it appears that the veteran 
raised a claim of entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to service connected disability (TDIU).  This issue is 
not in appellate status and is referred to the RO for 
appropriate action.
 

FINDING OF FACT

PTSD is shown to be manifested by a level of impairment that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as social detachment, hypervigilance, 
disturbances of motivation and mood with difficulty in 
establishing and maintaining effective relationships. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for an increased rating of 50 percent, 
and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004)).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The record 
shows that the veteran was properly notified of the June 2003 
RO decision.  The veteran was issued a statement of the case 
(SOC) in April 2004.  The Board concludes that the June 2003 
RO decision, SOC, and letters sent to the veteran over the 
years, particularly the April 2003 VCAA letter informed him 
of: what the evidence must show to grant a higher rating for 
PTSD, what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claims.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  He was for the most part informed 
to submit everything he had with regard to his claims.  
Finally, it is noted the VCAA letter was issued prior to the 
adverse decision.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  All relevant medical records are on file.  
It is noted that the veteran was afforded VA examinations in 
conjunction with his claim and that all identified 
outstanding records have been obtained.  Given the present 
circumstances, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  VA's duty to 
notify and assist has been fully met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

A January 2002 VA mental health record reflects that the 
veteran was alert and oriented, his speech was normal with no 
abnormal psychomotor activities.  His mood was okay, and his 
affect was dysphoric and of full range.  His thoughts were 
linear and logical with tight associations.  There was no 
evidence of hallucinations or psychosis.  The Axis I 
diagnoses were 1) PTSD, chronic, 2) Major depression, 
chronic, in partial remission, and 3) a general anxiety 
disorder.  The global assessment of functioning (GAF) was 75.

A February 2002 VA PTSD examination report reflects that the 
veteran's claims file was reviewed.  The examiner noted that 
the veteran had not had any psychiatric hospitalizations 
since a VA psychiatric examination in January 1997.  The 
examiner summarized the veteran's psychosocial functional 
status as characterized by regular full-time employment, 
adequate performance of routine responsibilities of self-
care, fair family role functioning, no disabling physical 
health problems, having no close friends or associates, and 
engaged in solitary leisure pursuits.  On mental status 
examination, the veteran reported occasional suicidal 
thoughts; he denied any current plans or intentions of 
harming himself.  His speech was unspontaneous and limited, 
but he answered questions adequately.  He did not report 
having any panic attacks.  The veteran reported being anxious 
daily.  His impulse control appeared to be impaired.  On PTSD 
assessment, the veteran reported having intrusive, 
distressing thoughts and recollections of his war experience 
on most days.  He had an exaggerated startle response to 
unexpected, loud noises.  He was excessively irritable and 
hypervigilant and he was socially avoidant.  The Axis I 
diagnosis was PTSD; the Axis IV diagnosis was Social 
Problems; and the GAF score was 55. 

In an April 2002 letter from the veteran's wife, regarding a 
separate claim, she stated that she was married to the 
veteran before he went to Vietnam and can confirm that he was 
never the same after that war.  She indicated the veteran 
still had nightmares; flew into rages; and was in a deep 
depression.  

A November 2002 VA outpatient record reflects that the 
veteran reported increased anxiety and nervousness at his job 
and said that he felt he was being scrutinized.  He continued 
to socially isolate himself although he had attempted to go 
out with his wife.  His sleep was occasionally disturbed and 
he had trouble falling asleep if he felt anxious.  He denied 
any symptoms suggestive of a hypomanic or manic episode.  He 
denied any hallucinations or delusions and denied any 
suicidal or homicidal ideation.  His ongoing stressors 
continued to be a job that he did not enjoy and his wife's 
illness.  Mental status examination revealed normal speech, 
no abnormal psychomotor activities, an anxious mood, and a 
dysphoric affect of full range.  His thoughts were linear and 
logical with tight associations.  There was no evidence of 
hallucinations or psychosis.  The Axis I diagnoses were 1) 
PTSD, chronic, 2) major depression, chronic, and 3) a general 
anxiety disorder.  The Axis IV diagnosis was moderate chronic 
environmental and the GAF score was 65.  

An April 2003 VA behavior therapy record reflects that the 
veteran's work situation was about the same.  He was unhappy, 
but tolerating the situation.   He reported increased 
fatigue, episodic depression and anxiety, and some difficulty 
focusing on relaxation techniques.  The examiner noted no 
suicidal/homicidal ideation and diagnosed PTSD, major 
depressive disorder, and a generalized anxiety disorder.

The veteran was provided a VA PTSD examination in June 2003.  
The VA examiner noted that psychiatric treatment records from 
the Salem VA medical center (MC) were reviewed.  The examiner 
stated that the veteran had not had any recent psychiatric 
hospitalization.  He was being followed for stress management 
and was being provided psychiatric medication.  The veteran 
stated he had worked for his company for approximately 
nineteen years.  He was required to interact with customers 
on a frequent basis, both by the phone and in person.  He did 
an adequate job, even though he did not enjoy his work.  He 
gets along fairly well with co-workers, but found his current 
supervisor to be "overbearing."  He denied any history of 
serious arguments or altercations at work.  He said he had 
good performance ratings.  The veteran said his biggest 
concern at work is that his mind often wanders.  He 
attributed this to a general boredom or disinterest with his 
work or life in general.  

He and his wife have two adult children with families of 
their own nearby and he saw his two grandchildren frequently.  
He did yardwork and other outdoor assignments and watched 
television and helped with domestic chores.  He was able to 
drive and went out unaccompanied without difficulty.  
Although he seemed to shy away from being in public settings, 
he said he was capable of venturing out in public.  He and 
his wife went out to eat fairly often.  They attend church 
regularly, but are not heavily involved.  He does have some 
acquaintances through church, but no close friends.  The 
veteran said he had no close friendships with anyone outside 
of the home and his social interactions were limited to co-
workers and family.   

On assessment of PTSD, the examiner indicated in addition to 
the history of life-threatening trauma in combat, the veteran 
still had the persistent symptom of reexperiencing previous 
events, at least three stimulus avoidance symptoms 
(diminished interest, detachment, restricted affect), and 
four hyperarousal symptoms - although some were mild.   The 
veteran stated that he continued to have nightmares of 
Vietnam about twice weekly and occasional intrusive daytime 
memories as well.  Medicine helped significantly reduce his 
daytime anxiety and a recent nighttime medication, called 
Ambien, had improved his sleep.  The veteran said his primary 
method of avoiding the rush of bad memories was to stay busy 
and focused on specific activities.  He tended to be socially 
isolative, avoiding close relations outside of the family 
unit.  He said he was awkward in showing affection within the 
family.  He acknowledged that his wife described him as being 
cold and frequently irritable.  He stated that he did have 
feelings of love for her and his children, but he rarely 
expressed those feelings outwardly.  He lacked insight into 
the underlying reason for this.  He stated his aloofness has 
been called to his attention before and he has tried to 
change it but finds himself returning to his old pattern 
within days.  Regarding hyperarousal symptoms, the veteran 
reported that he continued to have long-term problems with 
fragmented sleep.  Other symptoms of arousal appeared more 
mild and included easy distraction, frequent irritability and 
persistent hypervigilance.  He had occasional paranoid 
feelings, but these were neither persistent nor were they of 
a delusional quality.  

On mental status examination, the veteran was well-groomed, 
alert, correctly oriented, cooperative with good eye contact 
and behaviorally appropriate.  His speech was spontaneous, 
normal in pace, tone and content.  There was no evidence of 
any psychotic features, nor of underlying thought disorder 
from his conversation.  His verbal output was suggestive of 
intellectual functioning in the high average range.  All 
areas of cognition, including concentration, memory, and 
reasoning abilities, appeared grossly intact.  The veteran's 
range of affect was constricted and nearly flat.  His mood 
appeared mostly depressed with some anxious features.  He 
reported that he perceived himself as depressed with a 
persistently sad mood nearly all the time.  The examiner 
noted that although the veteran had previously been labeled 
with the diagnosis of major depressive disorder, his 
description of his depression seemed to more accurately 
depict a chronic dysthymic-type depressive disorder.  He 
denied any current suicidal plans or intent and had no 
history of suicide attempts. 

The Axis I diagnosis was PTSD, chronic with moderate degree 
of impairment, dysthymic disorder, late onset with a moderate 
degree of impairment; major depressive disorder and 
generalized anxiety, by history.  The Axis IV diagnosis was  
moderate stressors including coping with physical and mental 
disorders, wife's health status and dissatisfaction with 
work.  The GAF was 52.  The examiner's conclusion was that 
the veteran continued to exhibit sufficient symptoms for the 
diagnosis of PTSD and that this service-related condition was 
moderately impairing his occupational and social abilities at 
the present time.  The veteran had been able to continue his 
duties at work and with family, although post-traumatic 
stress symptoms like social detachment, irritability, 
distraction and hypervigilance did seem to diminish the 
quality of his functioning.  He has not had any acute 
episodes of PTSD requiring more intensive treatment.  He 
seemed to have had some limited benefit from the ongoing 
psychiatric outpatient care he had received in recent years.  
The medications helped control his daytime anxiety.  The 
prognosis for improvement in this veteran's PTSD condition 
was very guarded because of the treatment-resistant nature of 
the disorder and because he had already been in treatment for 
a few years.  It would be inaccurate to attribute his current 
depression completely to the impact of war, but his combat 
experience was certainly one of the key contributory factors.  
This veteran's mental disorders did not appear debilitating 
enough to prevent him from continued employment at the 
present time, but the combination of PTSD and depressive 
symptoms would certainly continue to limit the quality of his 
job performance to a very noticeable extent.  

In a January 2004 letter, the veteran stated that he had come 
to realize that he had daily panic attacks when he came under 
stress at work or at home.  He said he failed the last 
training class his employer gave, which was an open book 
test.  He felt like someone was always watching over his 
shoulder.  He stated that his reasoning, concentration and 
memory were not intact.  He performed the same job duties for 
eighteen years and the only reasons that he was still 
employed was that the job was so routine.  He had never been 
promoted or offered another position for these reasons.

At the August 2004 Board hearing, the veteran indicated that 
he felt nervous and shaky all the time.  He also had problems 
with irritability and he dealt with that by walking outside.  
Sometimes he shouts, goes off, occasionally to the point of 
almost exploding.  He testified that his coworkers avoid him 
unless he had to do something.  The veteran stated that he 
had no friends that he did things with like hunt or fish and 
he did not belong to any organizations.  He went to church on 
Sundays and that was his only social activity.  He testified 
that after about five minutes into church service he was 
wandering, he could not stay focused, he could not tell you 
what happened and he has this same problem at work with 
concentration.  The veteran testified that at work he has 
panic attacks and he sits with shakes.  He visits with his 
children, his son about once a week and his daughter every 
couple of weeks.  He has a couple of grandchildren who get on 
his nerves after 15 or 20 minutes.  The veteran testified 
that he had panic attacks three or four times day.  He 
testified that he probably loses about 20 to 25 percent of 
time from work on average a month.  He essentially testified 
that he had difficulty concentrating at work or doing a 
thorough job and he will often cut corners.  The veteran 
stated that he had not had any written disciplinary actions, 
but he has had verbal instances.  

At the Board hearing, the veteran submitted a statement from 
his wife and an RO waiver form.  In the letter, the veteran's 
wife stated that her husband's PTSD symptoms have gotten 
worse over the last several years.  He suffers panic attacks 
daily, coming home from work irritable, angry, and physically 
ill.  His physical symptoms consist of dizziness, shortness 
of breath, pain and tightness in the chest.  Because these 
symptoms mimic those of a heart attack, he has been to 
several doctors and an emergency room.  The doctors told her 
that anxiety and stress could be the veteran's problem.  She 
stated that he struggled daily with his job functions.  He 
had outbursts of anger at home.  He detached himself from 
others, even his own family members and showed little 
interest in normal activities.  She said that he did not rest 
at night without medications.  
 
Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2004).  

PTSD is rated in accordance with the General Rating Formula 
for Mental Disorders, under the revised criteria of 
Diagnostic Code 9411, effective from November 7, 1996.  See 
38 C.F.R. § 4.130 (2004).  This diagnostic code provides that 
a 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).
 
Analysis

Upon review of the evidence, the Board finds that the 
veteran's disability more nearly approximates the criteria 
for an increased evaluation of 50 percent.  

On VA examination in February 2002, it was noted that the 
veteran had impaired impulse control and was socially 
avoidant.  A GAF score of 55 was reported. A November 2002 VA 
outpatient treatment record reflects that he reported having 
increased anxiety on the job.  On VA examination in June 
2003, it was again noted that he was socially isolative, and 
avoided close relations outside his family unit.  On mental 
status examination, it was noted he had a constricted flat 
affect, and a depressed mood.  The examiner concluded that 
the veteran's PTSD was of moderate severity and that his PTSD 
and depressive symptoms continued to limit the quality of his 
job performance to a very noticeable extent.  His GAF score 
was 52.  In a January 2004 letter, the veteran indicated that 
he had panic attacks when he was subjected to stress. 

In sum, the veteran's PTSD has been clinically characterized 
as affecting his abilities to function both in his occupation 
and socially, with such deficiencies as anxiety, startle 
response, flashbacks, nightmares, hypervigilance, social 
isolation, irritability, easy distraction, sleep deprivation, 
depression, and restricted affect.  The Board has also 
considered the veteran's and his wife's descriptions of his 
PTSD symptoms as largely credible and reliable.  The Board 
finds that the GAF score of 52 is entirely consistent with a 
50 percent rating.  See the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.130 (2004).  
Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that a 50 percent rating is warranted.  
38 C.F.R. § 4.3 (2004).

However, the Board finds that a higher rating of 70 percent 
is not warranted as the evidence does not demonstrate that 
PTSD currently manifests occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  It is noted that the veteran presented to the July 
2003 VA examination as well-groomed.  He was alert, oriented, 
and cooperative with good eye contact.  He denied any 
suicidal plans or intent and had no history of suicide 
attempts.  The examiner noted that the veteran had been able 
to continue his duties at work and with family uninterrupted.  
Therefore, a higher rating in excess of 50 percent is not 
warranted.

Although the veteran and his spouse contend that he should 
receive 100 percent disability, a 100 percent rating is not 
warranted as the June 2003 VA examination nor does any other 
evidence show total occupational and social impairment, due 
to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  Accordingly the 
criteria for a 100 percent rating have not been met.

Additionally, the Board has considered whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The veteran has not 
required frequent hospitalizations for his PTSD.  His 
testimony reflects report of missing 20 to 25 percent of work 
a month due to PTSD symptoms, but that he reports to work and 
does perform his job to the best of his abilities.  His 50 
percent rating for PTSD contemplates reduced reliability and 
productivity with loss of working time during exacerbations.  
See 38 C.F.R. § 4.1 (2004).   Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an increased rating for PTSD of 50 percent is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


